UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7081


JEAN BERNARD GERMAIN,

                Plaintiff - Appellant,

          v.

KEITH ARNOLD; CPL. ORTT; DALE SMITH; CPL. N. CONRAD; BOBBY
SHEARIN, Warden; B. FANN, Corporal,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-03240-JFM)


Submitted:   November 7, 2013             Decided:   December 6, 2013


Before GREGORY, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean Bernard Germain, Appellant Pro Se.     Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jean    Bernard   Germain       appeals   the   district   court’s

orders granting summary judgment to the Appellees, dismissing

his civil rights complaint and denying his motion for recusal.

We have reviewed the record and the district court’s orders and

find no error.     Accordingly, we affirm on the reasoning of the

district court.     See Germain v. Arnold, No. 1:12-cv-03240-JFM

(D. Md. June 11, 2013; June 19, 2013).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                      2